Citation Nr: 1329391	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-07 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a urinary tract 
condition.  

2. Entitlement to service connection for a prostate 
condition, to include benign prostatic hypertrophy.

3. Entitlement to service connection for varicose veins in 
both legs. 

4. Entitlement to service connection for an acquired 
psychiatric disorder, to include insomnia, anxiety, 
depression, and memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and December 2010 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The April 
2008 rating decision denied the Veteran's claims for service 
connection for a urinary tract condition, a prostate 
condition, and varicose veins.  The December 2010 rating 
decision denied the Veteran's claim for service connection 
for an acquired psychiatric disorder.   

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal.

The Board has rephrased the Veteran's claim for service 
connection for depression, anxiety, and other diagnoses as a 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (stating that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record). 

The Veteran requested a hearing in his October 2011 
Substantive Appeal.  However, the Veteran submitted a 
statement in January 2012 indicating that he wished to 
cancel his request for a hearing.  Therefore, the Board 
considers the hearing request cancelled, and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (2012). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of 
this case will cause, the record is not ready for appellate 
review of the issue on appeal.  The following further 
development is required. 

The first volume of the Veteran's three volume claims file 
is missing.  This volume would have at least contained his 
STRs and the April 2008 rating decision currently on appeal.  
See March 2009 Statement of the Case (SOC) for a summary of 
evidence considered by the RO in April 2008.  There is 
neither indication in the claims file that a proper search 
for the original claims file was conducted, nor that it was 
rebuilt in accordance with VA procedures.  See M21-1MR, Part 
III, subpart ii, Chapter 4, Section D.  All attempts to 
locate and/or rebuild the original claims file according 
with proper procedures must be documented in narrative form 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original first volume of the 
Veteran's claims file in accordance with 
M21-1MR, Part III, Chapter 4.  All 
pertinent documentation and inquiries 
must be associated with the claims file.  
All attempts to secure the Veteran's 
service treatment records and original 
claims file must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the service 
treatment records and original claims 
file, the RO is unable to secure same, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to 
the claim; and (d) inform the Veteran 
that he is ultimately responsible for 
providing the evidence.  For any 
unavailable U.S. Government records, to 
include the Veteran's service treatment 
records and VA medical records, the RO 
must indicate in writing that further 
attempts to locate or obtain such 
records would be futile.  The Veteran 
and his representative must then be 
given an opportunity to respond. 

2. After the above has been completed, 
the RO must review the claims file and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective 
action must be implemented. 

3. Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If the benefits sought on 
appeal remain denied, in whole or in 
part, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded 
reasonable opportunity to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


